The Vice-Chancellor.
It is not safe to proceed on this pe-
tition. The law suspends the decree in this case until a fur*21thcr default (2 R. S. 192. 193.) But the defendants who now petition are not without their remedy. They may file a sup-i J *> a plemental hill, setting forth the original hill and the decree, and pray for permission to move the latter, and be paid after the first mortgagee is satisfied his amount and costs. Thus, they may connect their 'proceeding with the original bill, without danger from an objection that another suit is pending in relation to the same matter.
Application refused, without costs; but the petitioners have leave to file a supplemental bill.